DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

        EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for this examiner’s amendment was given in a telephone interview with Shane Hunter on March 14, 2022.

Please amend the applicant as follow:

6.	Claims 45-56 have been canceled.


Allowable Subject Matter
7.	Claims 1-44 are allowed.
8.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 15, 25, and 35, prior arts of record (see as listed below) fail to anticipate or render obvious, alone or in combination, the features of a method of coordinating positioning signaling, the method comprising: 
identifying a first user equipment (UE) served by a base station and a second UE served by the base station, the base station being configured to send a base station positioning signal wirelessly at a plurality of base-station-transmission times; 
allocating first times to the first UE, for sending first UE positioning signals, and second times to the second UE, for sending second UE positioning signals, at least one of the first times being different from at least one of the second times; 
sending a first communication to cause the first UE to send at least a respective one of the first UE positioning signals at each of the first times; and 
sending a second communication to cause the second UE to send at least a respective one of the second UE positioning signals at each of the second times, alone or in combination, the limitations of claims 1, 15, 25, and 35.

Dependent claims 2-14, 16-24, 26-34, and 36-44 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
9.	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bitra et al (US 2018/0184452) teaches obtaining positioning signal timing information that indicates a plurality of times when the mobile device will receive positioning signals from one or more base stations associated with a first subscription to a first wireless network; obtaining tune-away information that indicates when a first receiver of the mobile device is scheduled to tune away from the first subscription to receive signals using a second subscription to a second wireless network (See paragraph [0004]).
Seibert (US 2016/0128067) teaches generate one or more positioning signals using a transmitter, and transmit the one or more positioning signals using two or more carrier channels at the same time. In certain embodiments, only one positioning signal is generated and transmitted on each of the carrier channels at the same time from the transmitter. In another embodiment, at least two positioning signals are generated, and each of those positioning signals is transmitted on a different carrier channel at the same time from the transmitter (See paragraph [0008]).
Wang (US 9,826,350) teaches the wireless base station BS_1 obtains a reset index RI that determines the time length of each time slot. The reset index RI is stored in the memory 32 of the wireless base station BS_1. In addition, the signal receiver 34 receives the first positioning signal S_1 from the first mobile terminal MS_1 and receives the second positioning signal S_2 from the second mobile terminal MS_2. According to the first positioning signal S_1 and the second positioning signal S_2, the microprocessor 31 determines where the first mobile terminal MS_1 and the second mobile terminal MS_2 are (See col. 4, lines 56-67).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/Primary Examiner, Art Unit 2641